396 S.C. 215 (2011)
721 S.E.2d 767
In the Matter of Kristie Ann McAULEY, Respondent.
2011-08-24-02.
Supreme Court of South Carolina.
August 24, 2011.

ORDER
JEAN H. TOAL, C.J.
The Office of Disciplinary Counsel has filed a petition asking this Court to place respondent on interim suspension pursuant to Rule 17(b), RLDE, Rule 413, SCACR. The petition is granted.
IT IS ORDERED that respondent's license to practice law in this state is suspended until further order of the Court.
  /s/Jean H. Toal, C.J.
     ____________
     FOR THE COURT